900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie MCCOY, Plaintiff-Appellant,v.Ms. SUPPLE, Assistant Warden;  Major Thompson;  SergeantPeguese;  D. Crest, Defendants-Appellees.
No. 90-6753.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1990.Decided:  March 30, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 85-3351-HM)
Frankie McCoy, appellant pro se.
John Joseph Curran, Jr., Stephanie Judith Lane-Weber, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frankie McCoy appeals from the district court's denial of his Fed R.Civ.P. 60(b) motion seeking reconsideration of a decision holding that McCoy was not subjected to administrative segregation without due process.  Our review of the record and the district court's opinion discloses that the district court's decision was not an abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCoy v. Supple, C/A No. 85-3351-HM (D.Md. Dec. 5, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

AFFIRMED